Citation Nr: 0908095	
Decision Date: 03/05/09    Archive Date: 03/12/09

DOCKET NO.  05-25 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for skin cancer, to include 
as secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barone, Associate Counsel

INTRODUCTION

The Veteran had active service from June 1966 to February 
1969 and from March 1969 to December 1971.

This matter is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a June 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas that denied the benefits sought on appeal.  The 
Veteran appealed that decision to the BVA and the case was 
forwarded to the Board for appellate review.


FINDING OF FACT

Skin cancer was not manifested during service or within one 
year of separation from service and is not shown to be 
causally or etiologically related to service, including any 
herbicide the Veteran is presumed to have been exposed to 
during service.


CONCLUSION OF LAW

Skin cancer was not incurred in or aggravated by active 
service, nor may it be presumed to have been so incurred.  38 
U.S.C.A. §§1101, 1110, 1112, 1113, 1116, 1154, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.307, 3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the merits of the Veteran's claim on 
appeal, the Board is required to ensure that the VA's 'duty 
to notify' and 'duty to assist' obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2008).  The notification obligation in this 
case was accomplished by way of a letter from the RO to the 
Veteran dated in March 2005.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006). 

Additional notice of the five elements of a service-
connection claim, as is now required by Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), was provided in a letter 
dated in March 2006.  Although this notice was not timely, 
the Board specifically finds that the Veteran is not 
prejudiced as he was given specific notice with respect to 
the elements of a basic service-connection claim and cannot 
be prejudiced by not receiving timely notice of downstream 
issues that are not reached by a denial of the underlying 
benefit.  The Board further observes that through the March 
2006 letter sent to the Veteran, the Veteran now has actual 
knowledge of the information contemplated by Dingess.  As 
such, the Board finds that VA met its duty to notify the 
Veteran of his rights and responsibilities under the VCAA.

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
All pertinent records have been obtained, and the Veteran was 
afforded a VA examination in October 2005.

The Board acknowledges that the October 2005 VA examination 
report was prepared without the benefit of review of the 
claims file in this case.  As discussed in more detail below, 
however, the Board finds no prejudice to the Veteran in this 
regard in this case.  See Mariano v. Principi, 17 Vet. App. 
305, 311-12 (2003) (When reviewing the claims file would not 
affect the observations of an examiner, the failure to review 
the claims file does not prejudice the claimant).  With 
regard to the questions concerning whether the Veteran's skin 
cancer is due to Agent Orange exposure, the Board finds that 
the examiner accepted the entirety of the Veteran's own 
account of the facts in this case; no more favorable facts 
nor any medical evidence showing skin symptoms prior to the 
accurately noted diagnosis of basal cell carcinoma are 
contained in the claims file to affect the examiner's 
analysis.

With regard to the question of whether the Veteran's skin 
cancer was otherwise incurred during service, the Board finds 
that there is no need for a VA medical opinion in this case, 
and any inadequacy of the October 2005 VA examination report 
cannot prejudice the Veteran.  Under McLendon v. Nicholson, 
20 Vet. App. 79 (2006), in disability compensation (service 
connection) claims, the VA must provide a VA medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.

In this case, the Board finds that the evidence does not 
establish that any pertinent event, injury, or disease 
occurred in service concerning the Veteran's skin; the 
service treatment records show that the Veteran denied any 
skin problems throughout his active duty service.  The Board 
also finds that the record does not reflect competent 
evidence showing a nexus or relationship between service and 
any pertinent current skin cancer diagnosis.  Thus, the 
evidence of record warrants the conclusion that an 
examination and/or opinion is not necessary with regard to 
the question of service connection for skin cancer on any 
basis other than the Veteran's exposure to Agent Orange.  
Simply stated, the standards of McLendon are not met with 
regard to that aspect of this case on appeal.

The Veteran and his representative have not made the RO or 
the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal, and have not 
argued that any error or deficiency in the accomplishment of 
the duty to notify and duty to assist has prejudiced him in 
the adjudication of his appeal.  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).  Therefore, the Board finds that duty to 
notify and duty to assist have been satisfied and will 
proceed to the merits of the Veteran's appeal.

The Veteran essentially contends that his skin cancer is due 
to Agent Orange he was exposed to while serving in Vietnam.  
Applicable law provides that service connection will be 
granted if it is shown that a Veteran suffers from a 
disability resulting from an injury suffered or a disease 
contracted in the line of duty, or for aggravation of a pre-
existing injury or disease in the line of duty, in the active 
military, naval or air service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303(a).  Service connection may also be granted 
for certain chronic diseases, such as a malignant tumor, when 
such disease is manifested to a compensable degree within one 
year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. § 3.307, 3.309.  In addition, service 
connection may also be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that a disease was incurred 
in service.  38 C.F.R. § 3.303(d).

Generally, to prove service connection, the record must 
contain: (1) Medical evidence of a current disability, (2) 
medical evidence or in certain circumstances, lay testimony 
of an in-service incurrence or aggravation of injury or 
disease, and (3) medical evidence of a nexus or relationship 
between the current disability and the in-service disease or 
injury or to a service connected disability.  See Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also 
Hickson v. West, 12 Vet. App. 247 (1999).

In addition, the law provides that a veteran who, during 
active military, naval or air service, served in the Republic 
of Vietnam during the Vietnam Era is presumed to have been 
exposed during such service to certain herbicidal agents 
(e.g., Agent Orange) unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during service.  If the veteran was exposed to an herbicide 
agent during service, the following diseases shall be 
service-connected if the requirements of 38 C.F.R. 
§ 3.307(a)(6) are met, even though there was no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are 
also satisfied: chloracne or other acneform disease 
consistent with chloracne, Type II diabetes (also known as 
Type II diabetes colitis or adult-onset diabetes), Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutaneous tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchitis, laryngitis or trachea) and soft tissue sarcomas, 
other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma.  38 C.F.R. § 3.309(e).  However, as indicated 
above, notwithstanding the foregoing, regulations provide 
that service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  Combee v. Brown, 34 F. 
3d. 1039 (Fed. Cir. 1994).

Preliminarily, the Board notes that the evidence of record 
reflects that the Veteran served in the Republic of Vietnam 
during the Vietnam Era, and is presumed to have been exposed 
to Agent Orange during such service.  Additionally, the 
record reflects that the Veteran has been diagnosed with skin 
cancer in June 2005, specifically basal cell carcinoma.

The Veteran's skin cancer is not presumptively related to 
exposure to Agent Orange since that disorder is not listed as 
one of the disorders that is presumed to have been associated 
with exposure to herbicide agents such as Agent Orange.  The 
Board also notes that the VA published a Notice in the 
Federal Register in June 2007 of a review by the National 
Academy of Sciences concerning the association between the 
scientific evidence concerning the association between 
exposure to herbicides such as Agent Orange and diseases 
suspected to be associated with that exposure.  That notices 
stated that the VA has determined that a presumption of 
service connection is not warranted based on exposure to 
herbicides used in the Republic of Vietnam during the Vietnam 
Era for skin cancers (melanoma, basal, and squamous cell).  
See 72 Fed. Reg. 32395 (June 12, 2007).  However, the United 
States Court of Appeals for the Federal Circuit has stated 
that notwithstanding the regulations pertaining to 
presumptive service connection for disorders associated with 
Agent Orange, that service connection may also be granted for 
any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that a disability was incurred in service.  Combee v. Brown, 
34 F.3d 1039 (Fed. Cir. 1994).

The Veteran underwent a VA examination in October 2005, and 
the corresponding examination report is of record.  The 
examiner physically inspected the Veteran and interviewed the 
Veteran regarding his history of skin cancer.  The October 
2005 examiner acknowledged the Veteran's history that "since 
his return from Vietnam he has had frequent cancers of his 
skin removed...  He has had numerous cancers over the years on 
his back, chest, face, forehead, hands, legs, and toes.  
Almost every year he has a cancer."  Further, the examiner 
noted that "[t]he most recent one was removed from the left 
temple and the left upper lip in May of 2005.  The diagnosis 
was basal cell carcinoma."  The examiner additionally noted 
that the Veteran "was a barber his whole life, so he has 
been doing an indoor job.  As far as Vietnam, he ran a supply 
room, so he also had an indoor job there."  The examiner 
inspected the Veteran and noted the clinical features of the 
Veteran's observable pertinent scars as well as areas 
affected by cancer at that time.

Informed by this consideration of the history and features of 
the Veteran's skin cancer pathology, accepting the 
information provided by the Veteran, acknowledging in-service 
exposure to Agent Orange, and applying appropriate medical 
principles of his professional expertise, the October 2005 VA 
examination report presents a significant probative 
conclusion regarding the etiology of the Veteran's history of 
skin cancer.  The authoring doctor concludes that: "basal 
cell carcinoma and other skin cancers are not most likely due 
to Agent Orange....  [M]y final opinion is skin cancers in this 
veteran exposed to Agent Orange, most likely not due to Agent 
Orange exposure."

The Board acknowledges that the October 2005 VA examination 
report indicates that the examiner did not have the benefit 
of review of the claims file, but rather accepted the 
Veteran's own account of his medical pertinent history.  In a 
case such as this, where the VA examiner accepts all of the 
Veteran's key factual contentions regarding his medical 
history, cancer diagnoses, and exposure to Agent Orange, 
there is no prejudice to the Veteran in the examiner's 
failure to review the claims file.  There is no other 
evidence in the claims file which presents a more claim-
favorable account of the Veteran's history than that which 
the examiner accepted for the purposes of his analysis.  The 
examiner's conclusions regarding medical questions, such as 
the likelihood of an etiological link between the Veteran's 
current skin cancer pathology and Agent Orange, retain 
probative value as they are based on medical expertise, 
current observations, and the accounting of the facts most 
favorable to the Veteran's claim as presented by the Veteran 
himself.

The Board finds that this examination report is adequate for 
consideration in this case with regard to the limited 
question of whether the Veteran's skin cancer is likely 
related to exposure to Agent Orange; in light of its specific 
contents, review of the claims file could not change the 
pertinent principles or facts available to the examiner in 
considering the medical likelihood of relationship between 
the Veteran's particular case of skin cancer and his exposure 
to Agent Orange.  See Mariano v. Principi, 17 Vet. App. 305, 
311-12 (2003) (When reviewing the claims file would not 
affect the observations of an examiner, the failure to review 
the claims file does not prejudice the claimant).  Therefore, 
the October 2005 VA examination report weighs against the 
Veteran's claim of entitlement to service connection on the 
basis of exposure to Agent Orange.

The Board has reviewed the entirety of the evidence in the 
claims file, including the private and VA treatment records, 
and finds no competent evidence which probatively contradicts 
the pertinent conclusion of the VA examination report 
discussed above.  With no competent evidence of record 
suggesting that the Veteran's skin cancer is related to Agent 
Orange exposure, the October 2005 VA examination report 
weighing against the claim is the most probative evidence 
addressing the question.  The Board is not competent to 
otherwise draw medical conclusions regarding the specific 
etiology of the Veteran's pathology on the basis of his 
belief that there is a relationship between his skin cancer 
history and exposure to Agent Orange.  The Board must rely 
upon competent medical evidence to clarify and resolve 
medical questions.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  In this case, the October 2005 VA examination 
report is the only competent medical evidence which provides 
a medical conclusion regarding the etiology of this Veteran's 
disability on appeal.  The October 2005 VA examination report 
addresses the contentions and medical history presented by 
the Veteran, and concludes that it is unlikely that the skin 
cancer is etiologically related to Agent Orange exposure.

There is otherwise no competent evidence of record which 
probatively indicates that the Veteran's skin cancer is 
etiologically related to exposure to Agent Orange.  The 
medical treatment records, both private and VA, include 
documentation of the Veteran's skin cancer but do not contain 
any suggestion that this cancer is etiologically related to 
Agent Orange.  Thus, the preponderance of the probative 
evidence is against finding that the Veteran's skin cancer is 
etiologically related to Agent Orange, and service connection 
may not be granted on this basis.

Turning to consideration of service connection on a direct 
basis, the Board finds that the preponderance of the evidence 
is against the claim on this basis as well.  A review of the 
evidence of record does not show that the Veteran's skin 
cancer was manifested during service or within one year of 
separation from service.  The Board acknowledges that the 
Veteran testified at his October 2008 Board hearing that he 
recalls developing skin rashes during service which he 
associated with exposure to Agent Orange.  The Veteran 
further testified that he received medical treatment for the 
rash during service in the form of topical cream, and that he 
continued to receive medical treatment for the rash from a 
private physician following service.  The Veteran expressed 
that medical records from the private physician are not 
obtainable.  The Veteran testified that he recalls that the 
rash 'would come and go' at various times, and that it was 
not diagnosed as cancer during service nor by the private 
physician he saw "for 10 years" following service.

The Veteran's contemporaneous service treatment records 
contain no indication of any treatment or complaints of skin 
symptomatology.  The Board observes that medical examination 
reports during service dated in June 1966, February 1969, and 
September 1971 all show that the Veteran was evaluated to be 
clinically normal with no pertinent abnormalities noted, 
including expressly with regard to evaluation of his 
"skin."  Indeed, the February 1969 and September 1971 
reports include medical history questionnaires completed by 
the Veteran in which he expressly denied complaint or history 
of skin disease.  Moreover, there is no contemporaneous 
medical evidence in the claims file of any skin complaints 
for many years following service.  There is no medical 
documentation of any skin pathology of any kind prior to 
April 2002, and no contemporaneous discussion of skin cancer 
prior to 2005.  This lengthy period of more than 30 years 
following separation from service without any contemporaneous 
documentation of any skin symptoms or diagnoses weighs 
significantly against this claim of service connection on a 
direct basis.  See Maxson v. Gober, 230 F.3d 1330 (Fed.Cir. 
2000).  Thus, the contemporaneous probative evidence reflects 
that the Veteran did not develop significant skin disease 
during service or within any presumptive period following 
service.

In any event, the Veteran testified at his hearing only that 
he recalls experiencing a rash during service and in the 
proximate aftermath of service; the Veteran's hearing 
testimony expressly denies any assertion that he may have 
been diagnosed with skin cancer during service or within a 
year following service.  The Veteran testified that his 
private physician (whose records are unavailable) from the 
1970's opined that the Veteran's reported skin rash "was 
related to Agent Orange," but the Veteran's testimony 
indicated that this private physician never addressed the 
Veteran's later diagnosed skin cancer.  When discussing this 
private physician's treatment following service, the Veteran 
was asked: "But you didn't have skin cancer at that time, 
did you?"  The Veteran replied: "No."  Thus, there is no 
contemporaneous evidence nor any clear contention suggesting 
that the Veteran's skin cancer was diagnosed during service 
or otherwise manifested during any presumptive period 
following service.

The Board acknowledges that the October 2005 VA examination 
report suggests that, although the examiner concluded that 
the Veteran's skin cancer was not related to Agent Orange 
exposure, the examiner accepted the Veteran's own account of 
his medical history, including that "he has had frequent 
cancers.... Almost every year he has had a cancer."  This 
aspect of the Veteran's account is not corroborated by the 
evidence in the claims file, which presents no evidence of 
diagnosed skin cancer earlier than 2005.  The Veteran first 
filed this claim for benefits in March 2005, and the earliest 
medical evidence of skin cancer is in VA outpatient treatment 
reports from May 2005 and June 2005; none of the earlier 
reports show a diagnosis of skin cancer.  Earlier VA 
treatment records indicate examination of skin lesions 
diagnosed to be instances of actinic keratosis, but the 
earliest documented instance of this is in April 2002.  There 
is no medical documentation of any skin pathology prior to 
April 2002.  

In accepting the Veteran's oral account, however, the October 
2005 VA examination report states that the Veteran had "skin 
cancer and precancerous lesions" in 1970, during and after 
service.  The Board has considered this and recognizes that a 
probative diagnosis of skin cancer during service or within a 
year following service could significantly impact the outcome 
of this case.  However, after careful review of all the 
evidence, the Board finds that the preponderance of the 
probative evidence weighs firmly against this factual 
assertion that skin cancer manifested during service.  The 
contemporaneous service treatment records are highly 
probative evidence documenting that no such skin disability 
was complained of nor diagnosed, including during 
examinations and medical history questionnaires, through the 
duration of the Veteran's period of service.

Moreover, as described above, the Veteran's testimony at the 
October 2008 Board hearing clearly indicated that he himself 
did not contend that skin cancer clinically manifested during 
service or within the one year presumptive period following 
service.  There is no clinical evidence of record from during 
service or for years following service which could provide 
any possible basis for a determination in October 2005 that 
the Veteran had skin cancer in the 1960's or early 1970s.  
Thus, the October 2005 report's transcription of the 
Veteran's account of "cancers" dating back to that period 
does not constitute a competent medical diagnosis 
establishing such.  A bare transcription of lay history, 
unenhanced by additional comment by the transcriber, does not 
become competent medical evidence merely because the 
transcriber is a health care professional.  See LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995).  Further, a bare 
conclusion, even one reached by a health care professional, 
is not probative without a factual predicate in the record.  
See Miller v. West, 11 Vet. App. 345, 348 (1998).

The most probative evidence of record indicates that the 
Veteran's skin cancer was not manifested during military 
service, there is no contemporaneous evidence of skin cancer 
within a year following service, and there is no probative 
medical evidence providing an etiological link between a 
later onset of skin cancer and the Veteran's prior military 
service.  The evidence and the Veteran's hearing testimony do 
not indicate in-service manifestations of skin cancer.  The 
preponderance of the probative evidence is thus against 
finding that the Veteran's current skin cancer is 
etiologically related to military service.

While the Veteran is clearly of the opinion that his current 
skin cancer was caused by or related to service, as a 
layperson the Veteran is not competent to offer an opinion 
that requires specialized training, such as the etiology of a 
medical disorder.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  However, lay assertions may serve to support a 
claim for service connection by supporting the occurrence of 
lay- observable events or the presence of disability or 
symptoms of disability subject to lay observation.  38 
U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing 
lay evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence).  In this case, the Board has considered 
the Veteran's testimony, but the most probative evidence 
regarding the decisive questions of medical etiology in this 
case weigh against the claim of entitlement to service 
connection.

Accordingly, the Board concludes that service connection for 
skin cancer is not established.  The most probative competent 
evidence of record weighs against finding any etiological 
relationship between that pathology and service, including 
herbicide exposure.  Therefore, service connection is not 
established in this case.  As the preponderance of the 
evidence is against the claim for service connection, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Service connection for skin cancer, to include as secondary 
to herbicide exposure is denied.

____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


